EX-10 5 ex10a21.htm NSN DISTRIBUTOR FRANCHISE AGREEMENT nsnfa002.014 [9/3/02]

                                             ACE HARDWARE CORPORATION

                                                NATIONAL SUPPLY NETWORK

                                       DISTRIBUTOR FRANCHISE AGREEMENT




                                                    TABLE OF CONTENTS

PARAGRAPH

        1.        DEFINITIONS AND BACKGROUND
        2.        GRANT OF FRANCHISE
        3.        DURATION AND RENEWAL
        4.        LOCATION AND DEVELOPMENT OF FRANCHISED BUSINESS
        5.        TRAINING AND SUPPORT SERVICES
        6.        MARKS
        7.        PROPRIETARY INFORMATION
        8.        RELATIONSHIP OF THE PARTIES
        9.        FRANCHISE AND OTHER FEES
      10.        PURCHASES OF PRODUCT
      11.        OPERATING STANDARDS
      12.        ADVERTISING
      13.        TRANSFER
      14.        TERMINATION OF THIS AGREEMENT
      15.        RIGHTS OF THE COMPANY AND OBLIGATIONS OF DISTRIBUTOR
                   UPON TERMINATION OR EXPIRATION OF THE FRANCHISE
      16.        ENFORCEMENT
      17.        NOTICES AND PAYMENTS
      18.        PERSONAL GUARANTY


RIDERS:  

        A.    TRADE NAME AND ADDRESS OF DISTRIBUTOR'S BUSINESS 

        B.    GUARANTY AND ASSUMPTION OF OBLIGATIONS


                                            ACE HARDWARE CORPORATION
                                               NATIONAL SUPPLY NETWORK
                                       DISTRIBUTOR FRANCHISE AGREEMENT


This Franchise Agreement, made this              day of              
                     ,            , by and
between ACE HARDWARE CORPORATION, a Delaware corporation having its principal
place of business at 2200 Kensington Court, Oak Brook, Illinois 60523
(the "Company"), and 
                                           
                                                                              
, having its
principal place of business at   ____  
                                                             ("Distributor").


1.    DEFINITIONS AND BACKGROUND: 

        a.    The Company, as the result of the expenditure of time,
skill, effort and money has
developed and owns a proprietary
System ("System") identified by certain Marks (as hereinafter
defined) relating to a commercial/industrial distribution system
for the Company's non-private
labeled commercial/industrial
products (the "Product" or "Products").  The System includes, but
is not limited to, inventory and end user consumer supply and marketing support.

        b.    The Company, as a wholesaler of the Products, wishes to develop a
distributorship
relationship with existing businesses ("Distributors") pursuant to which the
Distributors will
purchase from the Company an ongoing volume of Products, for resale to the
Distributors'
commercial/industrial customers,
including, but not limited to, industrial plants, government,
and private institutions, building owners, contractors,
equipment manufacturers, and a wide
variety of users of "MRO" (maintenance, repair and operations) materials.  

        c.    The Company has a separate line of business, which is
the establishment of "Ace
Hardware" retail stores, supplying
consumer (as distinguished from commercial or industrial)
hardware products.  Those retail stores are owned by
Member/Owners of the Company, which is
a cooperative.  The
Members do business as "Ace Hardware" and they sell certain Ace brand
merchandise and products bearing the Ace trademarks.

        d.    The distinguishing characteristics of the System
include, but are not limited to, the
National Supply Network confidential and proprietary information ("Proprietary
Information");
techniques for merchandising and marketing of
products and services and end customer support
tools, all of which Company may, but is not required to, periodically change,
improve and
further develop.

        e.    On March 1, 2002 and March 29, 2002, the Company filed
applications to register
the marks "National Supply Network" and "NSN," respectively, on the Principal
Register
or Supplemental Register of the United States Patent and Trademark Office as
part of the
System ("Marks").

        f.    The Company continues to develop, use and control the
Marks for use by itself,
its affiliates, subsidiaries, dealers,
licensees and franchisees in order to represent the System's
high standards of operations, quality, products, appearance and service.

        g.    The Company grants to certain qualified persons
franchises to be an authorized
National Supply Network
Distributor, providing non-private labeled commercial/industrial
products and services furnished by the Company to sell in their
business ("Franchised Business")
using the System and the Marks.

        h.    Distributor has an existing supply business under the
trade name described on
Rider "A" of this Agreement, and located at the address described on Rider "A." 

        i.    Distributor desires to be an authorized National Supply
Network Distributor under
the Company's System and to obtain a
franchise from the Company for that purpose, as well as
to receive the support services provided by the Company.

        j.    Distributor understands and acknowledges the importance
of the Company's high
standards of quality and service and the
necessity of being an authorized National Supply
Network Distributor in conformity with the Company's standards and
specifications.

        k.    The Company expressly disclaims the making of and
Distributor acknowledges
that Distributor has not received or
relied upon, any warranty or guaranty, express or implied, as
to the revenues, profits or success of the business venture
contemplated by this Agreement.

        l.    Distributor acknowledges that it has no knowledge of any
representations made by
Company, its subsidiaries and their
respective officers, directors, shareholders, employees or
agents that are contrary to the statements made in Company's
Uniform Franchise Offering
Circular or to the terms and provisions contained in this Agreement.

        m.    Distributor acknowledges that it has read this Agreement
and the Company's
Uniform Franchise Offering Circular; and that
it understands and accepts the terms, conditions
and covenants contained in this Agreement as being reasonably necessary to
maintain the
Company's high standards of quality and service and
thereby to protect and preserve the goodwill
of the Marks and the System.  Distributor acknowledges that it has conducted an
independent
investigation of the business venture contemplated
by this Agreement and recognizes that the
nature of the business
or its market area are subject to change over time, that the Distributor's
investment involves business risks, and that the
success of the venture is dependent upon
numerous factors including, but not limited to, the business abilities of
Distributor, demographics
and/or economic factors, such as competition from other similar businesses.  

        n.    Distributor further represents to the Company, as an
inducement to its entry into
this Agreement, that Distributor
has made no misrepresentations in obtaining the franchise.

2.    GRANT OF FRANCHISE.

        a.    Grant.    Upon and subject to the provisions of this
Agreement, the Company
hereby grants to Distributor a franchise
("Franchise") to be an authorized National Supply
Network Distributor of Products and MRO sold to Distributor by the
Company, at the location
identified on Rider "A," and to use the
Marks and the System in the operation thereof.
Termination or expiration of this Agreement shall constitute a termination or
expiration of the
Franchise.  Distributor agrees that it will at
all times faithfully, honestly and diligently perform
its obligations hereunder, and that it will continuously exert its
best efforts to promote and
enhance the business of the Franchise and the goodwill of the Marks.

        b.    Distributor's Existing Business.    Distributor represents
and warrants to the
Company that Distributor operates an
existing business primarily engaged in the resale of
merchandise to commercial/industrial accounts at the location identified on
Rider "A," and
further represents, as an inducement to the
Company to enter into this Agreement, that
Distributor's purchases of Product from the Company are either for its own
consumption in the
operation of such business or for rental or
resale by Distributor to its commercial/industrial
customers in connection with Distributor's operation of such business.

        c.    Nonexclusivity.    Distributor acknowledges that nothing
contained in this
Agreement shall be deemed to grant Distributor
any exclusive territory or exclusive rights to sell
or distribute Products purchased from the Company.  The Company
expressly reserves the right
to enter into agreements for the
licensing of its Marks or for the granting of other franchises to
others to own or operate outlets which offer products or
services similar to those of Distributor at
any locations and
within any proximity to the Distributor's location set forth on Rider "A" as the
Company, in the exercise of its sole and
exclusive discretion, shall determine.  Nothing in this
Agreement shall limit, deny or otherwise restrict the right of
either party to accept or establish
additional accounts, or to
engage in any business activities whatsoever, even if those accounts or
business activities involve direct competition
between them or their respective other suppliers or
customers. 

        d.    Rights Reserved By the Company.    Except as otherwise
provided herein, the
Company (on behalf of itself and its
subsidiaries) retains the right, in its sole discretion and
without granting any rights to Distributor:

                i. to grant other persons the right to operate, NSN
Distributorships at such
            locations and on such conditions as the
Company deems appropriate; and

                ii. to sell the Products and services offered to
Distributor under the Marks or
            other trademarks, service marks
and commercial symbols through similar or dissimilar
            channels of
distribution and pursuant to such conditions as the Company deems
            appropriate.

3.    DURATION AND RENEWAL.

        a.    Duration.    The duration of this Agreement (the
"Duration") shall commence on
the date of this Agreement and
expire five (5) years from such date, unless sooner terminated as
provided in Paragraph 14. 

        b.    Renewal.   

                    i.    Distributor may, at its option, renew the Franchise
for an unlimited
            number of additional Durations, each of one (1) year, provided that:

                        (1)    Distributor has given the Company written
notice of its election to
                renew not less than six (6) months nor
more than twelve (12) months prior to the
                end of the then-current Duration;

                        (2)    Distributor has substantially complied with
all the provisions of this
                Agreement and has met the operating
and quality standards and procedures
                prescribed by the Company
for National Supply Network Distributors during the
                Duration; and 

                        (3)    Distributor has reimbursed the Company its
out-of-pocket costs
                incurred in connection with the renewal.

                    ii.    Renewal of this Agreement shall be effectuated by
the execution by the
            Company and Distributor of the then current
form of standard franchise agreement and all
            other agreements
and legal instruments and documents then customarily used by the
            Company in the granting of Franchises for National Supply
Network Distributors, which
            may contain substantially different
provisions from this Agreement, including higher or
            lower fees. 

                    iii.    Notwithstanding anything to the contrary contained
in this Agreement, in
            the event that Distributor fails to give
the Company notice at least six (6) months prior to
            the expiration date of this Agreement, or of any additional
Duration, of its intent to not
            renew the Franchise, the Duration
of this Agreement shall automatically renew on its
            expiration
date ("Renewal Date"), for a renewal Duration of one (1) year. 

                    iv.    The Distributor's right to renew this Agreement
shall not be interpreted to
            supersede or otherwise limit the
Company's right to terminate under Paragraphs 14.b,
            14.c., 14.d., and/or 14.e.

4.    LOCATION AND DEVELOPMENT OF FRANCHISED BUSINESS.

        Distributor may operate the Franchised Business only at the
location specified in
Rider "A" to this Agreement and may not
relocate the Franchised Business except with the
Company's prior written consent.  

5.    TRAINING AND SUPPORT SERVICES.

        a.    Training.    The Company may, but is not required to,
furnish annually, a three-
day training program entitled "NSN
University," to be held in Oak Brook, Illinois, Pittsburgh,
Pennsylvania, or such other location designated by the Company. 
Attendance by at least one
person representing Distributor is highly recommended but not mandatory.

        b.    Training Fee.    The fee for the training program shall be
at the Company's then-
current fee schedule.  Distributor is
responsible for the attendees' own travel, lodging, meals,
salary, and other expenses incurred during the training program.

        c.    Optional Supplemental Training.    The Company may make available
professional sales training from an outside
consultant.  The supplemental training is optional, and
the Company will charge its then-current fee for such training.

        d.    Support Services.    The Company may make available to
Distributor the
following: (1) a database of end user product
catalogs, line cards and other marketing material;
(2)  marketing analysis to enhance the Distributors' position in the
marketplace; (3) E-commerce
tool to assist in advancing the
Distributors' market position; (4) web site development; (5) On
Line Custom Catalogs to connect the Distributors' products and
services to end user accounts;
and (6) business planning support tools.

6.    MARKS.

        a.    Ownership and Goodwill of Marks.    Distributor
acknowledges that the
Company owns the Marks.  Distributor's
right to use the Marks is derived solely from this
Agreement and is limited to the conduct of business pursuant to and in
compliance with this
Agreement and all applicable
specifications, standards and operating procedures prescribed by the
Company from time to time during the Duration.  Any
unauthorized use of the Marks by
Distributor shall constitute an
infringement of the rights of the Company in and to the Marks. 
Distributor agrees that all usage of the Marks by Distributor
and any goodwill established thereby
shall inure to the
exclusive benefit of the Company, and Distributor acknowledges that this
Agreement does not confer any goodwill or other
interests in the Marks upon Distributor.
 Distributor shall not,
at any time during the Duration of this Agreement or after its termination or
expiration, contest the validity or ownership of
any of the Marks or assist others in contesting the
validity or ownership of any of the Marks.  All provisions of this Agreement
applicable to the
Marks shall apply to any additional
trademarks, service marks, logo forms and commercial
symbols hereafter authorized for use by and licensed to Distributor
pursuant to this Agreement.

        b.    Limitations on Use of Marks.    Distributor agrees to use
the Marks to identify
itself as an authorized Distributor of the
Company in the manner prescribed by the Company.
 However, Distributor shall continue to operate its overall business under
the trade name
described on Rider "A."  Distributor shall not
use the Marks as part of any corporate or trade
name or with any prefix, suffix or other modifying words, nicknames, terms,
designs or
symbols, or in any modified form (including, without
limitation, any local or special adaptations
or artistic variations of any of the Marks).  Distributor may not use any
Mark in connection with
the sale of any product or service that
the Company deems offensive, or in any other manner not
expressly authorized in writing by the Company.  However,
Distributor will have the right to use
the Company's Marks in
conjunction with and adjacent to Distributor's business name and/or
mark, consistent with the examples set forth in the
Orientation Guide.  Distributor shall not
register the Marks for
its own account on the Internet or any other computer on-line service,
create or maintain its own web site on the Internet
using the Marks, or use the Marks on the
Internet in any other
manner, other than as expressly permitted in writing by the Company, and
except for website materials furnished Distributor
by the Company.  Distributor agrees to display
the Marks in the manner prescribed by the Company on signs, forms, and other
materials and
articles.  Distributor may not use "National
Supply Network" "NSN," or a derivative thereof in
its corporate, assumed, or other formal name.  Distributor must obtain the
Company's prior
written approval of any items bearing the Marks
or logos that are from suppliers other than the
Company.

        c.    Notification of Infringements and Claims.    Distributor
shall notify the Company
immediately in writing of any apparent
infringement of or challenge to Distributor's use of any
Mark, or claim by any person other than the Company or its affiliates
of any rights in any Mark
or any similar trade name, trademark,
or service mark of which Distributor becomes aware.
Distributor shall not communicate with any person other than the Company and
its counsel in
connection with any such infringement, challenge
or claim.  The Company has sole discretion to
take such action as it deems appropriate and to control exclusively any
litigation, U. S. Patent
and Trademark Office proceeding or any
other administrative proceeding arising out of any
infringement, challenge or claim or otherwise relating to any Mark. 
Distributor agrees to
execute any and all instruments and
documents, render such assistance and do such acts and
things as may, in the opinion of counsel for the Company, be necessary or
advisable to protect
and maintain the interests of the Company
in any such litigation, U.S. Patent and Trademark
Office proceeding or other administrative proceedings or otherwise to
protect and maintain the
interests of the Company in the Marks.

        d.    Discontinuance of Use of Marks.    If it becomes advisable
at any time, in the
Company's sole discretion, for the Company
to modify or discontinue use of any Mark, and/or
use one or more substitute trademarks or service marks, Distributor agrees to
comply therewith,
by changing all items bearing the Marks,
including but not limited to signs, letterhead, and other
tangible items bearing the Marks, within a reasonable time after
notice thereof by the Company,
at Distributor's own expense.  

7.    PROPRIETARY INFORMATION.

        a.    The Proprietary Information.    The Company possesses
certain proprietary
information (the "Proprietary Information"),
consisting of the Orientation Guide, price lists,
pricing information, catalogs, order forms, product databases, quoting
tools and procedures,
methods, techniques, formats,
specifications, procedures, information, systems, and knowledge
of and experience in the operation and marketing of National
Supply Network Distributors.  Any
and all other information,
processes or techniques which the Company designates as confidential
or proprietary shall be deemed Proprietary Information.  

        b.    Limitations on Distributor's Use.    Distributor
acknowledges and agrees that it
will not acquire any interest in
the Proprietary Information, other than the right to utilize the
same in the operation of the Franchised Business pursuant to
this Agreement and in accordance
with the terms of this Agreement or other agreements between Distributor and the
Company, and
that the use or duplication of the Proprietary
Information in any other business would constitute
an unfair method of competition.  Distributor hereby agrees that
Distributor and its affiliates,
officers, directors, partners
and all owners of any interest in Distributor and/or the Franchised
Business will at no time display, disclose, or use
any Proprietary Information for any purpose
other than its transactions with the Company, or as otherwise specifically
required by law or
authorized in writing by the Company.  

8.    RELATIONSHIP OF THE PARTIES.

        a.    Independent Contractors.    It is understood and agreed by
the parties that this
Agreement does not create a fiduciary
relationship between them, that the Company and
Distributor shall be independent contractors and that nothing in this
Agreement is intended to
make either party a general or special
agent, legal representative, subsidiary, joint venturer,
partner, employee or servant of the other for any purpose.

        b.    Negation of Liability.    Except for any express
purchasing arrangements made
between the Company, Distributor,
and certain suppliers, neither the Company nor Distributor
shall make any express or implied agreements or representations or
incur any debt in the name of
or on behalf of the other or
represent that their relationship is other than that of
franchisor/franchisee or seller/purchaser.  Neither the Company
nor Distributor shall be
obligated by or have any liability
under any agreements or representations made by the other.
The Company shall have no liability or obligation for any damages to
any person or property
directly or indirectly arising out of the
development or operation of the Distributor's Franchised
Business.  The Company shall have no liability for any sales,
use, excise, gross receipts,
property or other taxes of Distributor or its Franchised Business.

        c.    Indemnification.    Distributor agrees to assume full
responsibility for and to
indemnify and hold the Company
harmless from and against any and all claims or liabilities
asserted by or against the Company or costs and expenses
incurred by the Company as more fully
set forth below to the
extent that the same do not arise solely from the negligence or wrongful
conduct of the Company.  Included, without limitation,
are all monetary obligations, all actual,
special, and consequential damages, punitive damages to the extent the
indemnification thereof is
not prohibited by applicable law or
public policy, the reasonable fees of accountants, attorneys,
paralegals and expert witnesses, the costs of investigation and
proof of facts, court costs and any
other litigation expenses or
fees and any related travel and lodging expenses incurred by the
Company in any of the following types of matters:

                    i.    those based upon or arising out of any
representation by Distributor, its
            employees or agents to end
users that a Product purchased from the Company can be used
            for a purpose for which the Product was not intended by its
manufacturer, or in a manner
            contrary to its labeling;

                    ii.    those based upon or arising out of any act, advice
or assistance of the
            Distributors, its employees or agents in
selecting or using a Product purchased from the
            Company;

                    iii.    those arising out of services performed or
merchandise sold to the
            Distributor by anyone other than the
Company, or based upon allegations that Distributor
            or its employees functioned as an agent of the Company, or that the
Company is
            otherwise vicariously liable for the acts or
omissions of Distributor, or which in any way
            involve the
Distributor's operation of its business premises, the use or operation of any
            fixtures or equipment at the Distributor's
business premises, or the sale of any services
            including,
without limitation, installation services by the Distributor;

                    iv.    those arising out of the collection by or on behalf
of the Company of any
            past due balances or other sums of money
due and owing by Distributor to the Company;

                    v.    those arising out of the failure by Distributor to
conduct its activities in
            strict accordance with the
requirements of any and all applicable federal, state and local
            laws, regulations, or ordinances; or

                    vi.    those arising out of the Company's obtaining relief
from the automatic stay
            provisions of the U.S. Bankruptcy Code
or otherwise protecting any secured or unsecured
            interest of the
Company in any property of Distributor in the event that Distributor
            becomes the subject of voluntary or involuntary
bankruptcy or liquidation proceedings.

        d.    Survival.    The indemnities and assumptions of
liabilities and obligations herein
shall continue in full force
and effect subsequent to and notwithstanding the expiration or
termination of this Agreement.

9.    FRANCHISE AND OTHER FEES.   

        a.    Initial Franchise Fee.    Distributor agrees to pay to the
Company, upon execution
of this Agreement, an initial Franchise
Fee of Four Thousand Dollars ($4,000.00).  The initial
Franchise Fee shall be fully earned by the Company upon its payment and
shall be non-
refundable.

        b.    Account Service Fee.    Distributor agrees to pay to the
Company monthly throughout the
Duration of this Agreement, an
Account Service Fee at the then-current rate. The Company has
the right to increase the Account Service Fee upon sixty (60)
days notice, but the Account
Service Fee shall not be increased
by more then Fifty Dollars ($50.00) per month, nor shall it be
increased more frequently than annually.  The Account Service
Fee shall be due monthly on the
date specified by the Company.

        c.    Payment for Purchases of Product.    Distributor shall pay
all amounts invoiced
or shown as currently due for purchases of
Product, services, supplies, freight and/or delivery,
and fees on the Company's billing statements or invoices promptly on or
before the due date.  In
the event Distributor's account with
the Company becomes past due, the entire balance remaining
under any extended payment terms shall be automatically accelerated
and become immediately
due and payable by Distributor upon
receipt of the Company's demand therefor.  Any credits
issued by the Company to Distributor shall be processed in accordance with
the Company's
internal procedures and posted to Distributor's
account and billing statements.  Under no
circumstances shall
Distributor be entitled to take any offsets against or deduct any chargebacks
from amounts due the Company.

        d.    Returned Goods.    Distributor agrees not to return any
Products to the Company
without the advance written approval of
the Company.  Distributor agrees to comply with all
marking, shipping and other instructions issued by the Company in
connection with any approved
return of Products.

        e.    Past Due Service Charge.    Distributor agrees that all
amounts not paid when due
shall accrue a past due service charge
equal to 1.6683% per month of the past due balance (or if
lower, the maximum rate permitted by the state where Distributor's
business is operated).
 Distributor agrees that the Company has
the right from time to time to change (reduce or
increase) the past due service charge, which change shall be effective upon
written notice from
the Company to Distributor.

        f.    Creditworthiness.    Distributor shall furnish the Company
from time to time upon
request such reasonable information and
documents as the Company deems necessary or
desirable to establish Distributor's creditworthiness.  If Distributor fails
or refuses to comply
with the Company's request for such
information, or if the Company at any time reasonably
believes that circumstances do not support the extension of requested
credit to Distributor, then
the Company may limit or deny such
extension of credit, or may otherwise limit the manner or
terms of payment applicable to orders that the Company elects to
accept from Distributor.

        g.    For Distributors Who Are Also Ace Members, the following
shall apply.
Distributor acknowledges that the Company's first
lien upon, and right of set-off against,
Distributor's Ace stock and patronage refund certificates, shall also secure any
indebtedness
owed by Distributor to the Company under this Agreement. 

10.    PURCHASES OF PRODUCT.   

        a.    Minimum Annual Purchase Requirements.    Products sold by
the Company to
Distributor shall be in mutually agreed
quantities at mutually acceptable prices.  However, the
Distributor acknowledges and agrees that Distributor's failure
to purchase the minimum annual
purchase requirements ("Minimum
Annual Purchase Requirements") of Product from the
Company shall constitute cause for termination of this Agreement.  The Minimum
Annual
Purchase Requirements are as follows:

                Year of this Agreement            Minimum Annual Purchase
Requirements*   

                           
1st                                                            10%
                           
2nd                                                           15%
                           
3rd and thereafter                                      20%

* The annual amount of Distributor's purchases of Product from the
Company, in relation to
Distributor's total annual purchases
from all sources, must be at least this percentage in order for
Distributor to not be in default of this Agreement.  Distributor
will furnish the Company with
either Distributor's audited
financial statements or income tax returns prepared by an independent
licensed tax preparer with sufficient detail to
allow the Company to compare the amount of
Distributor's purchases of Product from the Company with the total cost of
goods purchased
from all sources.

All orders are subject to acceptance by the Company at its
headquarters in Oak Brook, Illinois,
and transactions hereunder
shall be upon and subject to the Company's then-current standard
Terms and Conditions (as hereinafter defined in Paragraph 11.c.).

At the Company's sole discretion it may, under special
circumstances, such as with Distributors
that sell highly specialized products that the Company does not make available,
reduce the
Minimum Annual Purchase Requirements of Product. 
However, any such reduction shall be
effective only upon written agreement by the Company.

        b.    Ace Private Label.    The Company shall not be obligated
under this Agreement to
supply Distributor with any Ace
private label merchandise, except as otherwise agreed in
writing.  Under no circumstances shall the placing of any order
for private label merchandise by
Distributor or the acceptance
thereof by the Company be deemed to establish between the parties
a course of dealing or usage of trade with regard to such merchandise.

        c.    Incentives/Rebates.     The Company will pay Distributor
the following incentives
(rebates), based on purchases made by
Distributor from the Company's warehouse each calendar
year: 

        Level One:  volume incentive of 0.5% for warehouse purchases
back to "dollar one" if
        Distributor reaches $100,000 in
warehouse purchases.  The eligible range for Level One
        is $100,000 to $149,999.

        Level Two:  volume incentive of 0.75% for warehouse purchases
back to "dollar one" if
        Distributor reaches $150,000 in
warehouse purchases.  The eligible range for Level Two
        is $150,000 to $199,999.

        Level Three:  volume incentive of 1.0% for warehouse
purchases back to "dollar one" if
        Distributor reaches $200,000
in warehouse purchases.  The eligible range for Level
        Three is $200,000 and above.

The Company retains the right to apply any rebates earned by
Distributor against any amounts
past due from Distributor to Company.

        d.    Low Volume Service Charge.    The Company has the right,
upon thirty (30)
days written notice to Distributor, to invoke a
Low Volume Service Charge to be paid by
Distributor.  The Low Volume Service Charge, if invoked, would be a separate and
distinct
requirement from the Minimum Annual Purchase
Requirements described in Paragraph 10.a.
above.  The amount, due dates, and manner of calculating the Low Volume Service
Charge are
established by the Company's Board of Directors. 

11.    OPERATING STANDARDS.

        a.    Operating Procedures.    Distributor agrees to comply with
all mandatory
specifications, standards and operating procedures
relating to the function and operation of a
National Supply
Network Distributorship as set forth in the Terms and Conditions.

        b.    Compliance with Laws and Good Business Practices.   
Distributor shall secure
and maintain in force in its name all
required licenses, permits and certificates relating to the
operation of the Franchised Business.  Distributor shall operate
the Franchised Business in full
compliance with all applicable
laws, ordinances and regulations including, without limitation, all
government regulations relating to health and safety,
workers' compensation insurance,
unemployment insurance and
withholding and payment of federal and state income taxes, social
security taxes and sales taxes. 

        c.    Terms and Conditions.    Distributor will be bound by the
"Terms and
Conditions" promulgated by the Company from time to
time, which Terms and Conditions will
be incorporated into each
purchase of Product made by Distributor.  The Terms and Conditions
shall contain mandatory and suggested terms and
conditions, specifications, standards, and
operating procedures prescribed from time to time by the Company for a National
Supply
Network Distributorship and information relative to other
obligations of Distributor hereunder.
The Terms and Conditions
may be modified from time to time to reflect changes in the
specifications, standards and operating procedures of National
Supply Network Distributors.  The
Company may furnish
Distributor with written or electronic notice of any changes in the Terms
and Conditions.  Distributor shall keep its copy of
the Terms and Conditions current by
immediately inserting all
modified pages furnished by the Company and received by Distributor.
In the event of a dispute relative to the contents
of the Terms and Conditions, the master copy
maintained by the Company at its Connoquenessing, Pennsylvania office shall be
controlling.

        d.    Sales Support.    Distributor agrees to have one outside
sales support employee
for every $2,500,000 in annual sales of Product to end users.

        e.    Insurance.    During the Duration of the Franchise,
Distributor shall maintain in
force the following minimum insurance:

                    i.    Property insurance, including business
interruption, against fire and
            extended coverage perils,
vandalism and malicious mischief perils in amounts adequate to
            replace inventory, fixtures, equipment and leasehold
improvements.  If renting
            equipment, Distributor shall carry
rental insurance with coverage including Conversion,
            listing equipment on the policy. 

                    ii.    General liability insurance, including products and
completed operations
            liability against bodily injury, property
damage, and personal and advertising injury to the
            public for a
$1,000,000 per occurrence and $2,000,000 in the aggregate arising out of the
            control, operation, use and occupancy of the
business premises, and storage and sale of
            merchandise.

                    iii.    Automotive liability insurance against bodily
injury, property damage and
            personal injury to the public for a
$1,000,000 combined single limit to cover all vehicles
            used by Distributor.

                    iv.    Umbrella of $2,000,000 with coverage on a
following-form basis.

                    v.    Workers compensation insurance against worker's
compensation,
            occupational disease and employer's liability with
statutory limits, and Employer's
            Liability coverage of at least $500,000.

Distributor shall provide evidence of such insurance with
companies and firms acceptable to the
Company, and as to the
coverage specified in Paragraphs 11.e.i, 11.e.ii, and 11.e.iii, above,
name the Company (Ace Hardware Corporation, 2200
Kensington Court, Oak Brook, Illinois
(60523) as an additional
party insured.  The insurance maintained by Distributor shall be deemed
to be primary over any similar insurance maintained by the Company.

12.    ADVERTISING.

        a.    Ads.    The Company will create and produce print ads that
will be available to
Distributor.  The Company will furnish
Distributor 100 ads four (4) times per year at no charge
to Distributor, on condition that Distributor commits to purchase
at least 100 additional ads from
the Company at the Company's
published prices, and to mail a minimum of 200 ads.  Distributor
may purchase more than 100 ads from the Company at the Company's
published prices.
Distributor is responsible for all postage costs.

        b.    Catalogs, Product Line Cards, Marketing Brochures.    The
Company will
create and produce catalogs, Product Line Cards,
marketing brochures, and other support
materials, and make them
available to Distributor.  Distributor has the option of purchasing such
materials from the Company at the Company's published prices.

13.    TRANSFER.

        a.    By the Company.    This Agreement is fully transferable by
the Company and shall
inure to the benefit of any transferee or
other legal successor to the interests of the Company
herein.

        b.    Changes in Ownership or Control of Distributor.   
Distributor agrees to notify
the Company promptly in writing of:

                    i.    any changes in the legal form of ownership of
Distributor; or

                    ii.    the death of any general partner of Distributor if
Distributor is a
            partnership, or the death of any stockholder
owning 50% or more of the voting stock of
            Distributor if
Distributor is a corporation; or the death of any member owning 25% of
            more of the membership interests if Distributor is a
limited liability company.

        c.    Transfer By Distributor.

                    i.    Distributor May Not Transfer Without Approval of
the Company.  
            Distributor understands and acknowledges that the
rights and duties created by this
            Agreement are personal to
Distributor (and its owners) and that the Company has granted
            the Franchise to Distributor (and its owners) in reliance upon
the individual or collective
            character, skill, aptitude,
attitude, business ability and financial capacity of Distributor
            (and its owners).  Accordingly, neither this Agreement nor the
Franchise (or any interest
            therein), nor any part or all of the
ownership of Distributor may be transferred, sold,
            assigned,
pledged, mortgaged or liened without the prior written approval of the
            Company.  Any such transfer without such approval shall
constitute a breach hereof and
            convey no rights to or interests
in this Agreement, the Franchise or the Distributor.

                    ii.    Conditions for Approval of Transfer.    If
Distributor (and its owners) are
in full compliance with this
Agreement, the Company shall not unreasonably withhold its
approval of a transfer that meets all the applicable
requirements of this Paragraph.
  
                            (1)   
The proposed transferee and its owners must be individuals of good
                    moral character and otherwise meet the
Company's then applicable standards for
                    National Supply Network Distributorship franchisees.  

                            (2)    The Company may withhold approval of the
transfer if the
                    proposed transferee's customer base conflicts
with those of other Distributors of
                    the Company.

                            (3)    Distributor or the transferee shall pay the
Company prior to the
                    consummation of the assignment a transfer
fee equal to the greater of:  Two
                    Thousand Dollars ($2,000.00)
or one-half the then-current initial Franchise Fee.

                            (4)   
The location of the proposed transferee is the same location of
                    Distributor, unless the Company in its sole
discretion consents to a new location
                    for the transferee.

14.    TERMINATION OF THIS AGREEMENT.  

        a.    By Distributor.    Distributor may terminate this
Agreement at any time by giving
the Company at least sixty (60) days prior written notice.

        b.    By the Company for Cause and Without Distributor's
Opportunity to Cure.
The Company may terminate this Agreement
effective immediately upon notice to Distributor in
the following events:

                    i.    Distributor abandons, surrenders, transfers control
of, loses the right to
            occupy the premises of the Franchised
Business, or fails to actively operate the
            Franchised Business;

                    ii.    Distributor is adjudged bankrupt, becomes insolvent
or makes a general
            assignment for the benefit of creditors;

                    iii.    Distributor or any of its owners is convicted of or
pleads no contest to a
            felony or is convicted or pleads no
contest to any crime or offense that is likely to
            adversely
affect the reputation of the Franchised Business or the goodwill associated with
            the Marks;

                    iv.    Distributor fails on three (3) or more separate
occasions within any twelve
            (12) consecutive month period to pay
when due the Account Service Fees, amounts due
            for purchases
from the Company or its subsidiaries or other payments due to the
            Company or its subsidiaries, or otherwise fails to comply
with this Agreement, whether
            or not such failures to comply are
corrected after notice thereof is given to Distributor;

                    v.    Distributor or any of its owners discloses or
divulges the Proprietary
            Information or other confidential
information provided to Distributor by the Company
            contrary to
provisions of this Agreement, or makes any unauthorized use of the Marks; or

                    vi.    Distributor is in default under any other agreement
between Distributor
            and the Company, including, but not limited
to any Ace membership agreement.

        c.    By the Company for Cause, With Notice and an Opportunity
to Cure.    The
Company may terminate this Agreement in the event
Distributor materially breaches this
Agreement.  "Material breach" includes, but is not limited to:

                    i.    Failure or refusal to pay any amounts due the
Company, after the
            Company gives Distributor written notice of
default and a ten (10) day opportunity to
            cure. 

                    ii.    Failure to purchase the Minimum Annual Purchase
Requirements of
            Product from the Company as set forth in
Paragraph 10.a. above.  The Company will
            give Distributor
written notice of this default and a thirty (30) day opportunity to cure. 

                    iii.    For any other material breaches of this Agreement,
the Company will give
            Distributor written notice of the default
and a thirty (30) day opportunity to cure. 

        d.    By the Company upon Termination of the NSN Program.    The
Company may
terminate this Agreement effective upon sixty (60)
days' notice to Distributor in the event the
Company in its sole discretion determines it is terminating the NSN Program
nationwide.

        e.    By the Company without Cause.    Unless prohibited by
applicable state and/or
federal law, the Company may terminate
this Agreement effective upon sixty (60) days' notice to
Distributor for no cause.

15.    RIGHTS OF THE COMPANY AND OBLIGATIONS OF DISTRIBUTOR UPON
TERMINATION OR EXPIRATION OF THE FRANCHISE.

        a.    Payment of Amounts Owed to the Company.    Distributor
agrees to pay, within
fifteen (15) days after the effective date
of termination or expiration of the Franchise, all amounts
due and owing to the Company, including amounts accrued even though
not necessarily invoiced
as of the effective date of termination or expiration of the Franchise.

        b.    Marks.    Distributor agrees that after the termination or
expiration of the
Franchise it will:  (1) not directly or
indirectly at any time or in any manner identify itself or any
business as a current or former National Supply Network
Distributorship, or as a franchisee or
licensee of or as otherwise associated with the Company, use any Mark or any
colorable
imitation thereof in any manner or for any purpose or
utilize for any purpose any trade name,
trade or service mark or
other commercial symbol that suggests or indicates a connection or
association with the Company; and (2) return to the Company
or destroy all forms and materials
containing any Mark or
otherwise identifying or relating to a National Supply Network
Distributorship.  In the event Distributor continues to display
at or have affixed to its business
any such identification signs
bearing any Marks of the Company, following such termination,
then Distributor agrees to pay to the Company a fee in the
amount of Ten Thousand Dollars
($10,000.00) per month, payable
on the first day of each and every month during which any such
identification sign continues to be affixed to or displayed at
Distributor's business for one or
more days.

        c.    Proprietary Information.    Distributor agrees that, upon
termination or expiration
of the Franchise, it will immediately
cease to use any Proprietary Information of the Company
disclosed to or otherwise learned or acquired by Distributor in
any business or otherwise and
return to the Company all copies
of any Proprietary Information and materials which have been
lent or made available to it by the Company.

16.    ENFORCEMENT.

        a.    Severability and Substitution of Valid Provisions.    The
parties agree that if any
provision of this Agreement is deemed
invalid or unenforceable by any court of competent
jurisdiction, the Agreement shall be deemed to be restricted in scope or
otherwise reformed to the
extent necessary to render it valid
and enforceable.  If any provision of this Agreement cannot be
restricted or reformed so as to be valid and enforceable, then
it shall be deleted from this
Agreement and the Agreement shall
be construed and enforced as if such provision had not
originally been included.

        b.    Waiver of Obligations.   

                    i.    The Company and Distributor may by written
instrument unilaterally
            waive or reduce any obligation of or
restriction upon the other under this Agreement,
            effective upon
delivery of written notice thereof to the other or such other effective date
            stated in the notice of waiver.  Any waiver
granted by the Company shall be without
            prejudice to any other
rights the Company may have, will be subject to continuing review
            by the Company and may be revoked, in the Company's sole
discretion, at any time and
            for any reason, effective upon
delivery to Distributor of thirty (30) days' prior written
            notice.  The Company and Distributor shall not be deemed to have
waived or impaired
            any right, power or option reserved by this
Agreement (including, without limitation, the
            right to demand
exact compliance with every term, condition and covenant herein or to
            declare any breach thereof to be a default and to
terminate the Franchise prior to its
            expiration date) by virtue
of any custom or practice of the parties at variance with the
            terms hereof; any failure, refusal or neglect of the Company or
Distributor to exercise
            any right under this Agreement or to
insist upon exact compliance by the other with its
            obligations hereunder including, without limitation, any mandatory
specification, standard
            or operating procedure; any waiver,
forbearance, delay, failure or omission by the
            Company to exercise any right, power or option, whether of the same,
similar or different
            nature, with respect to any other National
Supply Network Distributorship; or the
            acceptance by the Company
of any payments from Distributor after any breach by
            Distributor of this Agreement.

                    ii.    The Company makes no warranties or guaranties upon
which Distributor
            may rely, and assumes no liability or
obligation to Distributor, by granting any waiver,
            approval or
consent to Distributor, or by reason of any neglect, delay or denial of any
            request therefor.  Any waiver granted by the
Company shall be without prejudice to any
            other rights the
Company may have, will be subject to continuing review by the
            Company, and may be revoked, in the Company's sole discretion,
at any time and for any
            reason, effective upon delivery to
Distributor of thirty (30) days' prior written notice.

                    iii.    Neither the Company nor Distributor shall be liable
to the other for
            defaults or delays in the performance of their
respective obligations hereunder in any case
            where such
performance is rendered commercially impractical by reason of any Acts of
            God, or the public enemy, acts or demands of any
government or governmental agency;
            strikes, fires, floods,
accidents or other unforeseen causes beyond its reasonable control
            and not due to its fault or negligence.  The party
seeking relief hereunder by reason of
            such circumstances will
promptly notify the other party in writing of the existence and
            expected duration thereof.  Any delay resulting from any of said
causes shall extend
            performance accordingly or excuse
performance, in whole or in part, as may be
            reasonable.

        c.    Rights of Parties are Cumulative.    The rights of the
Company and Distributor
hereunder are cumulative and no exercise
or enforcement by the Company or Distributor of any
right or remedy hereunder shall preclude the exercise or enforcement by
the Company or
Distributor of any other right or remedy
hereunder or which the Company or Distributor is
entitled by law to enforce.

        d.    Governing Law/Consent to Jurisdiction.    This Agreement
and the Franchise
shall be governed by the laws of the State of
Illinois without reference to its choice of law
principles.  Distributor agrees that the Company may institute any action
against Distributor to
enforce the provisions of this Agreement
in any state or federal court of general jurisdiction in
the State of Illinois, and Distributor irrevocably submits to the
exclusive jurisdiction of such
courts and waives any objection
it may have to either the jurisdiction or venue of such court.

        e.    Waiver of Jury Trial.    Each party irrevocably waives
trial by jury in any action,
proceeding or counterclaim, whether
at law or in equity, brought by either party.

        f.    Binding Effect.    This Agreement is binding upon the
parties hereto, and their
respective executors, administrators, heirs, assigns and successors in interest.

        g.    Modification.    Neither this Agreement nor the Terms and
Conditions shall be
amended or modified, nor shall any of their
respective provisions be waived verbally, by the
actions of the parties, by the printed Terms and Conditions of any purchase
order,
acknowledgement or other document from Distributor, or by
any course of dealing or usage of
trade at variance with the
provisions hereof.  The terms of this Agreement can only be changed
by a written or electronic notification of a type that
is expressly permitted hereunder, or by
writing expressly
referring to this Agreement and signed by the party against whom enforcement
of such amendment, modification or waiver is sought.
 Notwithstanding the preceding sentence,
the Company may modify the Terms and Conditions pursuant to Paragraph 11.c. 

        h.    Construction.    The Definitions and Background, riders,
and the Terms and
Conditions (as amended from time to time) are
a part of this Agreement, which constitutes the
entire agreement of the parties, and there are no other oral, electronic, or
written understandings
or agreements between the Company and
Distributor relating to the subject matter of this
Agreement.  Nothing in this Agreement is intended, nor shall be deemed, to
confer any rights or
remedies upon any person or legal entity
not a party hereto.  Except where this Agreement
expressly obligates the Company reasonably to approve or not unreasonably
to withhold its
approval of any action or request by
Distributor, the Company has the absolute right to refuse
any request by Distributor or to withhold its approval of any action
or omission by Distributor.
The headings of the several
sections and paragraphs hereof are for convenience only and do not
define, limit or construe the contents of such sections or
paragraphs.  The term "attorneys' fees"
shall include, without
limitation, reasonable legal fees, whether incurred prior to, in preparation
for or in contemplation of the filing of any written
demand or claim, action, hearing or
proceeding to enforce the
obligations of this Agreement.  The term "affiliate" as used herein is
applicable to any company directly or indirectly owned
or controlled by the Company, under
common control with the
Company or any principal of the Company.  References to a
"controlling interest" in Distributor shall mean more than fifty
percent (50+%) or more of the
voting control of Distributor. 
The term "Distributor" as used herein is applicable to one or more
persons, a corporation, an LLC, or a partnership, as the
case may be, and the singular usage
includes the plural and the
masculine and neuter usages include the other and the feminine.  If
two or more persons are at any time Distributor hereunder,
whether or not as partners or joint
venturers, their obligations
and liabilities to the Company shall be joint and several.  This
Agreement shall be executed in multiple copies, each of which
shall be deemed an original.

                    i.    Time is of the Essence.   
Time is of the essence of this Agreement.

17.    NOTICES AND PAYMENTS.    All written notices and reports
permitted or required to
be delivered by the provisions of this
Agreement shall be personally delivered or mailed to the
other party via registered, certified, or first class mail or via UPS,
Federal Express or another
similar delivery services, except in
the case of notifications by the Company of changes in the
Terms and Conditions as expressly permitted hereunder, which in
addition to the other manners
of notice provided for above, may
be communicated by posting in electronic format to a
computerized network or system established for the placing of
orders or transmission of
communications between the Company and
Distributor.  Notices issued in paper format shall be
directed to the following addresses, or to another address which the
party has designated for the
receipt of notices hereunder:

            If to the Company:                        National Supply Network
                                                               
a Division of Ace Hardware Corporation
                                                                116 Dogwood Lane
                                                                Suite 200
                                                                P.O. Box 158
                                                               
Connoquenessing, Pennsylvania 16027-0158

                                                               
Attn:  General Manager - Industrial Accounts

                with copy to:                           
Ace Hardware Corporation
                                                               
2200 Kensington Court
                                                               
Oak Brook, Illinois 60523-2100.

                                                               
Attn:  General Counsel

            If to Distributor (if the following is not filled in, then to
the address on Rider "A")

                                    ___________________________________

                                    ___________________________________

The effective date of notice shall be the date of delivery in the
case of notices that are personally
delivered, and the date of
deposit in the United States mails or with the delivery service, or the
date of confirmed electronic transmission, as the case
may be, for other notices.

18.    PERSONAL GUARANTY.    In the event Distributor is a corporate
entity or a legal
entity other than individual persons, all
persons who have an ownership interest in Distributor
shall, at the Company's request, execute the Guaranty and Assumption of
Obligations attached as
Rider "B" to this Agreement.


IN WITNESS WHEREOF  the parties hereto have executed, sealed, and delivered this
Agreement in    2     counterparts effective on
the day and year first above written.


The Company:                                                   Distributor:
ACE HARDWARE CORPORATION            Legal Entity Signature:
a Delaware corporation                                    
____________________________________
                                                                          
a _________________(corporation)
                                                                           
(partnership)(limited liability company)


By: ________________________________     By: ________________________________
Title:  ______________________________     Title: 
_______________________________
Date Accepted:  ______________________     Date Signed: 
_________________________


                                                                      
If Distributor is an Individual: 


                                                                      
__________________________________

                                                         Rider A

             TRADE NAME AND ADDRESS OF DISTRIBUTOR'S BUSINESS


TO THAT CERTAIN NATIONAL SUPPLY NETWORK DISTRIBUTOR FRANCHISE
AGREEMENT BY AND BETWEEN ACE HARDWARE CORPORATION AND __________
_____________________________________________________________ DATED
___________________, 20____ (the "Franchise Agreement").

Distributor has an existing supply business under the following
trade name, located at the
following address:

                    Trade Name: ______________________________________________

                    Address:______________________________________________

                                  ______________________________________________

        The parties hereto agree that the National Supply Network
business to be operated by
Distributor pursuant to the Franchise Agreement shall be located at the above
address ("Premises").
Distributor acknowledges and agrees that the Company's approval of the Premises
at the above
location for Distributor's National
Supply Network business does not constitute a representation or
warranty of any kind, expressed or implied, as to the
suitability of the Premises for a National
Supply Network business.  Distributor acknowledges that demographic and/or
economic factors,
including competition from other businesses, could alter the potential of a site
and Premises.  The
uncertainty and instability of such factors are beyond the Company's control,
and Distributor agrees
that the Company will not be responsible for the failure of a site and Premises
approved by the
Company to meet expectations as to potential revenue or operational
criteria.  Distributor further
acknowledges and agrees that its acceptance of a franchise for the
operation of a National Supply
Network distributorship at the above Premises is based on its own
independent investigation
of the suitability of the Premises.


ACE HARDWARE CORPORATION              __________________________________
a Delaware Corporation                                        Distributor


By__________________________________     __________________________________
Title: _______________________________       Distributor


                                                         Rider B

                 GUARANTY AND ASSUMPTION OF OBLIGATIONS

    THIS GUARANTY AND ASSUMPTION OF OBLIGATIONS is given this _______ day
of __________________, 20____, by ___________________________________________
_________________________________________________________________________.


1.        In consideration of, and to induce Ace Hardware Corporation
(the "Company") to enter
into the National Supply Network
Distributor Franchise Agreement dated _______________
________________, 20_____ (the "Franchise Agreement"), with ____________________
___________________________________
("Franchisee"), each of the undersigned hereby
personally and unconditionally (a) guarantees to the Company, and its
successors and assigns, for
the Duration of the Agreement and
thereafter as provided in the Agreement, that the Franchisee
shall punctually pay and perform each and every undertaking,
agreement and covenant set forth
in the Agreement; and (b)
agrees to be personally bound by, and personally liable for the breach
of, each and every provision in the Agreement (all of
which shall be referred to as the
"Obligations").

2.        Each of the undersigned waives:  (1) acceptance and notice of
acceptance by the Company
of the foregoing undertakings; (2)
notice of demand for payment of any indebtedness or
nonperformance of any Obligations hereby guaranteed; (3) protest
and notice of default to any
party with respect to the
indebtedness or nonperformance of Obligations hereby guaranteed;
(4) any right he may have to require that an action be brought
against Franchisee or any other
person as a condition of
liability; (5) any and all other notices and legal or equitable defenses to
which he may be entitled; and (6) any right to
disclosures from the Company regarding the
financial condition of Franchisee or any guarantor of Franchisee.

3.        Each of the undersigned consents and agrees that: (1) his
direct and immediate liability
under this guaranty shall be
joint and several; (2) he shall render any payment or performance
required under the Agreement upon demand if
Franchisee fails or refuses punctually to do so; (3)
such liability shall not be contingent or conditioned upon pursuit by
the Company of any
remedies against Franchisee or any other
person; (4) such liability shall not be diminished,
relieved or otherwise affected by any extension of time, credit or other
indulgence which the
Company may from time to time grant to
Franchisee or to any other person, including without
limitation the acceptance of any partial payment or performance, or the
compromise or release of
any claims, none of which shall in any
way modify or amend his guaranty, which shall be
continuing and irrevocable during the Duration of the Agreement; and (5) no
claim, including a
claim for contribution or subrogation, which
any of the undersigned may have against a co-
guarantor of any of
the Obligations or Franchisee shall be enforced nor any payment accepted
until the Obligations are paid in full and the payments
are not subject to any right of recovery. 

4.        The Company may collect the Obligations from any of the
undersigned without first
trying to collect from Franchisee or
another of the guarantors of the Obligations.  To the extent
not prohibited by law, each of the undersigned consents that venue
of any legal proceedings
relating to the collection of the
Guaranty shall be, at the Company's option, in DuPage County,
Illinois.

5.        Each of the undersigned acknowledges and agrees that the
Company has not made any
representations or warranties with
respect to, does not assume any responsibility to any of the
undersigned for, and has no duty to provide information to any
of the undersigned regarding the
collectibility or enforceability of any of the Obligations or the financial
condition of Franchisee or
any guarantor.  Each of the
undersigned has independently determined the credit worthiness of
Franchisee and the collectibility and enforceability of the
Obligations, and until the Obligations
are paid in full, each of
the undersigned will independently and without reliance on the Company
continue to make such determinations.

6.        This is a continuing guaranty and shall remain in full force
and effect so long as the
Franchise Agreement is in effect, and
thereafter so long as any Obligations remain in effect and
not satisfied.

7.        The validity, construction and enforcement of this Guaranty
and Assumption of
Obligations are governed by the internal laws
of Illinois.  All terms not otherwise defined have
the meanings assigned to them by the Illinois Uniform Commercial Code. The
invalidity of any
provision of this Guaranty shall not affect the validity of any other provision.

In witness whereof, each of the undersigned has executed this Guaranty and
Assumption of
Obligations

Percentage
Ownership of
Franchisee


                                               
X                                                     
                                                   Guarantor:


                                               
X                                                     
                                                   Guarantor:


                                               
X                                                     
                                                   Guarantor:


                                     Total (must total 100%)